- sixteen SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 NOTICE OF EXEMPT SOLICITATION NAME OF REGISTRANT: XPO Logistics NAME OF PERSON RELYING ON EXEMPTION: International Brotherhood of Teamsters ADDRESS OF PERSON RELYING ON EXEMPTION: 25 Louisiana Avenue, NW, Washington, DC 20001 Written materials are submitted pursuant to Rule 14a-6(g)(1) promulgated under the Securities Exchange Act of 1934: [This filing contains , in order, a press release, the text of a Dear shareholder letter to company shareholders, a letter to the company that can be accessed by recipients of the shareholder letter, and several tweets.] Potential $110 Million Windfall for CEO Sparks Investor Call for Vote Against Incentive Plan at Special Meeting PRESS CONTACT Kara Deniz Email: kdeniz@teamster.org Phone: (202) 624-6911 (WASHINGTON)  Today, in a letter to XPO Logistics [NYSE: XPO] Board of Directors, the I nternational Brotherhood of Teamsters raised objections to the companys proposed 2016 Omnibus Incentive Compensation Plan (the Plan) that could provide a windfall stock award for CEO Bradley Jacobs worth $110 million at current stock price levels. At a special meeting on December 20, 2016, XPO shareholders will vote on the proposed plan which reserves 3.4 million new shares and increases the individual annual equity award limit from 500,000 shares to 2.5 million. Absent an amendment to the Plan that would set a moderate and reasonable individual award limit, the Teamsters will vote against the Plan and recommend fellow shareholders do the same. In the letter to XPO Lead Independent Director Michael Jesselson, Teamsters General Secretary-Treasurer Ken Hall notes that the Plan as proposed could allow the board to award Jacobs compensation that is 160 times his base salary and five times the target value of the equity award he was granted under his new employment agreement, which is designed to cover the four-year term of the new contract. Hall also questions the efficacy of the plan design to incentivize management. In the letter Hall states, We believe the board would have ample room to incentivize and retain executives with a lower limit, particularly considering the new plan also doubles the maximum, annual cash award payable to any individual to $10 million. Moreover, with CEO Jacobs already holding 15 percent of common shares, it is not clear to us that large equity awards are required to retain and incentivize his services. Under no conceivable scenario is a payout of 2.5 million shares to CEO Jacobs, the companys largest shareholder, justifiable, Hall said. The board has lost sight of one of its prime responsibilities
